UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form 8-K CURRENT REPORT Pursuant to Section 13 OR 15(d) of The Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): August 31, 2007 Republic Airways Holdings Inc. (Exact name of registrant as specified in its charter) Delaware (State or other jurisdiction of incorporation) 000-49697 06-1449146 (Commission File Number) (IRS Employer Identification No.) 8909 Purdue Road Suite 300 Indianapolis, IN 46268 (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code (317) 484-6000 None. (Former name or former address, if changed since last report.) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): ¨Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ¨ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ¨ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ¨ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 8.01 Other Events. The Company was recently informed by US Airways that US Airways will recall all pilots which were previously made available under the “jets for jobs” program.The Company currently employs approximately 80 pilots under this program in its US Airways operations.The Company now anticipates that all of these employees will be recalled back to US Airways between November 2007 and April 2008. Consequently, commencing in the fourth quarter of 2007 and extending into the first quarter of 2008, the Company will spend approximately $3 million to train new pilots to replace those that are recalled. To the extent the Company is unable to train replacement pilots at a rate faster than it loses recalled pilots, the Company may have to temporarily reduce its US Airways operation. The Company currently does not know the extent, if any, of such reduction. The Company expects to update this guidance, if necessary, during its 3rd quarter 2007 earnings call which is anticipated to occur before the end of October 2007. (All other items on this report are inapplicable.) SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. REPUBLIC AIRWAYS HOLDINGS INC. Date; August 31, 2007 By: /s/Robert H. Cooper Name: Robert H. Cooper Title: ExecutiveVice President and Chief Financial Officer
